Citation Nr: 9908554	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-48 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a low back disability as a result of 
surgical treatment at a Department of Veterans Affairs (VA) 
facility in August 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a September 1998 rating decision, the 
RO denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for brain damage, hearing loss, vision problems, 
stroke, and cardiovascular problems.  The veteran has not 
submitted a notice of disagreement in regard to these issues, 
accordingly, the Board does not have jurisdiction to consider 
them.  Shockley v. West, 11 Vet. App. 208 (1998) (the Board 
does not have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement); see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).

In his brief on appeal the veteran's representative listed 
the issues for consideration as including entitlement to 
service connection for a back disability on a direct basis.  
Service connection for a low back disability was most 
recently denied by the RO in an August 1988 rating decision.  
The representative's statement could be viewed as a request 
to reopen the veteran's previously denied claim for service 
connection.  That issue has not been adjudicated by the RO, 
and is referred to that organization for appropriate action.


FINDING OF FACT

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 is not supported by competent medical evidence that 
treatment at a VA medical facility caused or aggravated a low 
back disability or otherwise caused additional disability.


CONCLUSION OF LAW

The clam of entitlement to benefits pursuant to 38 U.S.C.A. § 
1151 for additional disability as a result of treatment 
received at a VA facility in 1981 is not well grounded. 38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA outpatient treatment record dated in January 1979 shows 
that the veteran reported low back pain following an injury 
at work, 14 years earlier.  He complained that his pain had 
increased in the previous six months.

In a statement dated in March 1980, Michael T. Phillips, 
M.D., reported the results of an evaluation performed for a 
state vocational rehabilitation office.  It was noted that 
the veteran reported a history of low back pain dating from 
some fifteen years earlier.  Specifically, he had been 
involved in an industrial accident in 1965.  The veteran 
reported intermittent flare-ups of back pain that required 
two to three days of time off from work.  On examination, the 
range of motion in the back was as follows: forward flexion 
was between 70 and 80 degrees, with some discomfort.  Lateral 
bending and rotation were not restricted, but were somewhat 
uncomfortable.  
X-rays of the spine showed very slight narrowing of the 
intervertebral disc at L4-5.  The impression was chronic low 
back pain secondary to probably mild intervertebral disc 
injuries in the past.

The veteran was accorded a VA examination in June 1980.  He 
complained of pain and limited motion in his lower back.  On 
examination, the lumbar spine showed some evidence of 
flattening.  Range of motion was as follows: Forward flexion 
was to 70 degrees, extension was to 5 degrees, and lateral 
bending was to 10 degrees, bilaterally.  There was 
considerable paravertebral muscle spasm noted on back 
movements.  Straight leg raising was slightly restricted in 
both legs. 
There were no sensory abnormalities or reflex changes noted.  
The diagnosis was chronic, lumbosacral strain, moderate.

The veteran underwent VA hospitalization from June to August 
1981.  It was noted that the veteran had had an industrial 
accident in 1968, which was reported as the cause of his low 
back disability.  He reported that he had not worked since 
the injury, and that his symptoms had increased in the last 
six months.  A lumbar myelogram showed an extradural defect 
at the L4-5 level consistent with a herniated nucleus 
pulposus.  In August 1981 the veteran underwent a lumbar 
laminectomy for the extruded L4-5 disc on the left.  The 
postoperative recovery was uneventful with the exception of 
mild lower back pain, which was thought to be secondary to 
the operative incision.  It was commented that this complaint 
did not warrant further investigation.  There were no 
complications noted.  On the day of discharge it was noted 
that the veteran became very upset because he had been told 
that his complaints were psychosomatic.  On discharge, there 
were no prescriptions given.  It was recommended that the 
veteran return to the clinic in four to six weeks.  

VA outpatient treatment records dated from March to April 
1982 show complaints and treatment for low back pain.  In 
March 1981, it was reported that the veteran had experienced 
no more leg pain, but continued to experience back pain.  In 
an undated outpatient treatment record it was noted that the 
veteran's left leg pain had disappeared following the 
laminectomy in July 1981, but that fifteen days following the 
surgery he had slipped and hurt his back.  

VA outpatient treatment records dated from December 1995 to 
April 1996 show complaints and treatment for low back pain.  
In a computed tomography (CT) scan of the lumbar spine dated 
in December 1995 showed prominent spurring at L4-5, 
particularly at the left facet, encroaching on the lateral 
recess at this level.  The neuroforamina canal showed slight 
triangular configuration and flattening of the anterior 
posterior dimension and slight effacement of the normal 
contour on the left due to the prominent spurring and perhaps 
ligamentous buckling at the site as well.  A myelogram of the 
lumbar dated in February 1996 showed a slight irregularity of 
the nerve rootlet on the right at the L4-5 level.

On a post myelogram CT dated in February 1996, there were 
osteophytes on the left encroaching the dural sac and nerve 
rootlets.  A magnetic resonance imaging (MRI) scan dated in 
April 1996 confirmed the February 1996 myelogram findings.  

A hospital report from Magic Valley Regional Medical Center 
dated in July 1996 shows that the veteran underwent surgical 
treatment for a left S1 radiculopathy due to foraminal 
stenosis due to lumbar stenylosis and disk herniation at L5-
S1.  There were no loose or remainder particles found during 
this surgery which included a lumbar laminectomy, 
foraminotomy, and excision of disc at L5-S1.

It was noted that the disc space did not contain an 
inordinate amount of disk material but did demonstrate 
considerable calcification and overgrowth of abnormal bone.

VA outpatient treatment reports dated August 1996 shows that 
the veteran had diminished pain with increased ability to 
ambulate following the July 1996 surgery.  

The veteran was accorded a personal hearing in January 1997.  
The veteran testified that during his 1981 laminectomy, the 
surgeon dropped a piece of cartilage into the nerve canal, 
which resulted in his current disability.  The veteran 
testified that following a myelogram, a laminectomy at the 
L4-5 level was ordered.  He further testified that during his 
surgical treatment, the disc was found to be crushed and was 
removed in three large pieces and a bunch of multiple small 
pieces.  The veteran testified that during the surgical 
procedure a piece of cartilage fell into the nerve canal 
unnoticed, thereby causing pressure on the duro-sac.  He 
testified that following his surgery he experienced a sharp 
pain at L4-5.  The veteran reported that he was told that his 
pain was related to his surgical incision.  The veteran 
reported when he asked to see the neurosurgeon, he was 
informed that the surgery went well and that he was fine.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  The United States Supreme 
Court ultimately affirmed this decision.  Brown v. Gardner, 
115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358 (b),(c).

The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1998).  Since the veteran's claim was pending at the time of 
the statutory change, she is entitled to application of the 
version most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). claim.

Under either the old or new provisions of 38 U.S.C.A. § 1151, 
a well-grounded claim would require evidence that the veteran 
currently have a particular disability, which was caused by 
VA treatment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A well-grounded claim for § 1151 benefits would also require 
that the veteran submit competent evidence in support of her 
assertion that VA treatment caused additional disability. 
Ross v. Derwinski, 3 Vet. App. 141 (1992).

In the instant case, the record shows that the veteran 
underwent surgery at a VA hospital in August 1981.  The 
record is, however, entirely negative for competent medical 
evidence that the veteran incurred any additional disability 
resulting from that surgical treatment. 38 U.S.C.A. § 1151.

The veteran contends that his low back disability was 
aggravated by his VA surgery in August 1981.  However, as a 
lay person he is not competent to offer an opinion as to 
medical causation.  See Kirwin v. Brown, 8 Vet. App. 148 
(1995); Grivois, 6 Vet. App. at 140; Grottveit, 5 Vet. App. 
at 93.  Lay testimony is insufficient to fulfill the burden 
because lay persons generally lack the expertise necessary to 
opine on matters requiring medical knowledge.  Kirwin, 8 Vet. 
App. at 152; Grivois, 6 Vet. App. at 140; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While the veteran is competent to assert that he experienced 
low pain following his August 1981 VA surgical treatment, he 
is not competent to relate the pain to VA treatment.  The 
Board also notes that fifteen days following the veteran's 
1981 surgery he slipped and reinjured his back and the 
outpatient treatment records in March 1982, suggest that the 
veteran's back disability actually improved after the 
surgery. 

The veteran has asserted that the February 1996, MRI revealed 
a piece of cartilage in the nerve canal, and that the only 
way the cartilage could have entered the canal was during the 
1981 surgery.  The report of the MRI does not show a finding 
of cartilage in the nerve canal.  On the July 1996 surgery, 
which was reportedly performed in the area of the 1981 
laminectomy, there was a specific finding that the disk space 
did not contain an inordinate amount of disk material.  Even 
if cartilage had been found on the February 1996, MRI, the 
veteran would not be competent to say that the finding was 
etiologically related to the 1981 surgery.

The veteran has also asserted that personnel at the VA 
Medical Center failed to take his complaints of pain 
seriously following the 1981 surgery.  Assuming that this 
assertion is correct, there is no competent evidence that the 
failure lead to additional disability.

There is no competent medical evidence that the treatment 
performed at a VA medical facility in August 1981 caused the 
veteran to incur any additional disability.  The veteran had 
a long history of low back pain.  In essence, the Board finds 
that the veteran has provided no competent medical evidence 
to show that VA hospitalization, medical or surgical 
treatment, resulted in aggravation of his low back 
disability.

The Board concludes that the claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for a low back disability as a 
result of treatment received at a VA medical facility, 
pursuant to 38 U.S.C.A. § 1151, is not well grounded.

Where claims are not well grounded, VA does not have a 
statutory duty to assist the claimant further in developing 
facts pertinent to the claim. 38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a low back disability as a result of 
surgical treatment at a VA facility in August 1981 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 
- 9 -


- 8 -


